Citation Nr: 1010305	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  07-35 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for flash burns of the 
eyes.

2.  Entitlement to service connection for residuals of flash 
burns to the eyes including brow ptosis and dermatochalasis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Counsel



INTRODUCTION

The Veteran served on active duty from July 1976 to January 
1991.

This case comes before the Board of Veterans' Appeals (Board) 
from a September 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In that decision, the RO granted the Veteran's application to 
reopen his previously denied claim for service connection for 
flash burns of the eyes, and denied the reopened claim, 
characterized as service connection for flash burns of the 
eyes claimed as drooping eyelids, on the merits.  Regardless 
of the RO's action in reopening the claim, however, the Board 
must still determine whether new and material evidence has 
been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).

The Veteran requested a Board hearing in his November 2007 
substantive appeal (VA Form 9), but withdrew this request in 
December 2007.

The issue of entitlement to service connection for residuals 
of flash burns to the eyes including brow ptosis and 
dermatochalasis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a May 1991 rating decision, the RO denied the 
Veteran's claim for service connection for flash burns of the 
eyes.  The Veteran did not appeal this decision.

2.  Evidence received since the May 1991 includes evidence 
that the Veteran has a current disability of the eyes, the 
lack of which was one of the bases for the prior denial of 
the claim.

	


CONCLUSIONS OF LAW

1.  The May 1991 decision that denied the claim for service 
connection for flash burns of the eyes is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  Evidence received since the May 1991 decision is new and 
material and the claim for service connection for flash burns 
of the eyes is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

However, as the Board is granting the application to reopen 
the claim for service connection for flash burns of the eyes, 
the application is substantiated, and there are no further 
VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 
(2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the 
notice and duty to assist provisions of the VCAA do not apply 
to claims that could not be substantiated through such notice 
and assistance).

Generally, a claim which has been denied in a final 
unappealed rating decision may not thereafter be reopened and 
allowed. 38 U.S.C.A. § 7105(c).  An exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.

For applications to reopen received after August 21, 2001, 
new evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held, however, that evidence that is merely cumulative of 
other evidence in the record cannot be new and material even 
if that evidence had not been previously presented to the 
Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been 
submitted the Board looks to the evidence submitted since the 
last final denial of the claim on any basis.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

In May 1991, the RO denied the Veteran's claim for service 
connection for flash burns of the eyes, as well as multiple 
other service connection claims.  The Veteran was notified of 
this denial, but appealed only the denials of some of the 
other service connection claims.  Therefore, the denial of 
the claim for service connection for flash burns became 
final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The RO's denial was based on the fact that, while the Veteran 
gave a history of burns of the face and the eyes in 1978 when 
a gun exploded, there was no permanent scarring from this and 
no disability shown for the eyes.  The evidence before the RO 
at that time included an April 1991 VA examination report 
which recounted the Veteran's statements regarding in-service 
injury to his eye in a flash fire, and concluded that he had 
myopia of both eyes with astigmatism and that the examination 
was otherwise normal.

The evidence received since the May 1991 denial includes a 
November 2006 plastic surgery consultation note which 
indicated that the Veteran stated he had drooping eyelids 
since flash burns to the eyes in the late 1970s, and 
diagnosed mild bilateral brow ptosis and bilateral 
dermatochalasis.  Although he subsequently underwent 
corrective plastic surgery, an April 2007 VA treatment note 
contains a post-procedure diagnosis of brow ptosis and 
dermatochalasis of the upper and lower eyelids, and the 
Veteran indicated in his November 2007 substantive appeal 
that the problem has not completely been corrected and he may 
need additional surgery.  In any event, brow ptosis and 
dermatochalasis are disabilities of the eyes that were 
diagnosed after the Veteran filed his October 2006 claim.  
See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the 
presence of a disability at the time of filing of a claim or 
during its pendency warrants a finding that the current 
disability requirement has been met, even if the disability 
resolves prior to the Board's adjudication of the claim).
 
Given that the basis for the prior denial was the lack of 
permanent scarring or any eye disability, and there is 
evidence of a current eye disability, this new evidence 
relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating it.  Reopening of the claim for service 
connection for flash burns of the eyes is therefore in order.


ORDER

The claim for service connection for flash burns of the eyes 
is reopened.


REMAND

Under the VCAA, VA must provide an examination when there is 
competent evidence of a disability that may be associated 
with an in-service event, injury, or disease, but there is 
insufficient information to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); Wells v. Principi, 326 F.3d 1381, 1384 
(Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006).  The Veteran's reports of a continuity of 
symptomatology can satisfy the requirement for evidence that 
the claimed disability may be related to service, and the 
threshold for finding that the disability may be associated 
with service is low.  McLendon, 20 Vet. App. at 83; Locklear 
v. Nicholson, 20 Vet. App. 410, 419 (2006).

As noted, the Veteran has been diagnosed with a current 
disability, which the Board has recharacterized as residuals 
of flash burns to the eyes including brow ptosis and 
dermatochalasis.  The Veteran has testified that he sustained 
burns to the eyes and face during service as a result of a 
gun explosion and is competent to do so.  Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran has 
also testified as to continuity of symptomatology of 
residuals of these burns, as indicated in the November 2006 
VA plastic surgery consult note and in his written 
statements.  As noted by the Veteran's representative in the 
February 2010 brief, there has been no VA examination which 
includes an opinion as to the etiology of the diagnosed brow 
ptosis and dermatochalasis.

As there is thus evidence of a current disability that may be 
associated with service, but the evidence is insufficient to 
decide the claim, a remand for a VA examination as to the 
etiology of the Veteran's brow ptosis and dermatochalasis is 
warranted.

The Board also notes that there is a May 1988 document in 
German in the STR file containing what appear to be diagnoses 
of hyperventilation and pneumothorax.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a VA examination 
as to the etiology of his brow ptosis and 
dermatochalasis.  All necessary tests 
should be conducted.

The claims file must be sent to the 
examiner for review.

The examiner should indicate whether it 
is as least as likely as not (50 percent 
probability or more) that the Veteran's 
brow ptosis and/or dermatochalasis are 
related to his in-service burns to the 
eyes.
 
A complete rationale should accompany any 
opinion provided.

The examiner is advised that the Veteran 
is competent to report symptoms, 
treatment, and injuries, and that his 
reports must be taken into account, along 
with the other evidence of record, in 
formulating the requested opinion.

If upon completion of the above action any benefit sought 
remains denied, the case should be returned to the Board 
after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


